08/24/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                       PR 21-0005                       FILED
                                                                         AUG 2 it 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Mootann
IN RE THE MOTION OF CHRISTIAN B.
CORRIGAN FOR ADMISSION TO THE                                        ORDER
BAR OF THE STATE OF MONTANA




      Christian B. Corrigan has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Corrigan has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
       IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Christian B. Corrigan may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Suprerne Court.
       The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DA FED thisc-Li 'day of August, 2021.




                                                              Chief Justice




                                                          2:t3-1-s—e--71)
    94,I,AIL
       Justices




2